Citation Nr: 0509712	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  01-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for blackout spells, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypoglycemia, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983; and from March 1985 to January 1992.  His 
medals and decorations included the Southwest Asia Service 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
sinusitis, blackout spells, hypoglycemia, irritable bowel 
syndrome (IBS), and post traumatic stress disorder (PTSD).  

In a January 2003 decision, the Board denied the veteran's 
claim for service connection for PTSD.  Appellate review of 
the remaining issues on appeal, service connection for 
sinusitis and IBS, service connection for blackout spells, to 
include as due to an undiagnosed illness; and service 
connection for hypoglycemia, to include as due to an 
undiagnosed illness, was deferred pending additional 
development conducted by the Board.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that all evidence development would be 
conducted at the regional office (RO) level.  As a result, in 
August 2003, the Board remanded the case back to the RO so 
that it could conduct further development, to include 
affording the veteran gastroenterology and general medical 
examinations.  

The Board notes that after the requisite examinations were 
conducted, the RO issued a December 2004 rating decision 
granting service connection and a 30 percent rating for IBS, 
effective from August 14, 2000.  As the veteran has not 
appealed the rating or effective date assigned for his IBS, 
such issues are not before the Board at this time.  See, 
e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The evidence is at least in equipoise as to whether the 
veteran's sinusitis with allergic rhinitis began during 
active service. 

3.  Hypoglycemia and blackout spells were not shown during 
service and the preponderance of the post-service medical 
evidence is against current blackout spells or hypoglycemia 
due to a diagnosed or undiagnosed illness.


CONCLUSIONS OF LAW

Service connection for sinusitis with allergic rhinitis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

Service connection for claimed hypoglycemia, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

Service connection for claimed blackout spells, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for sinusitis.  Therefore, no further development is needed 
with regard to that claim.

As to the remaining issues on appeal, the Board concludes 
that the discussions in the July 2001 rating decision; the 
August 2001 Statement of the Case; the December 2004 
Supplemental Statement of the Case; the August 2003 Board 
Remand, and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claims for service connection for blackout 
spells and hypoglycemia, to include as due to an undiagnosed 
illness, and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated March 2001, January 2002, March 2003, March 
2004, and September 2004 informed him of the types of 
evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for service connection for blackout 
spells and hypoglycemia, to include as due to an undiagnosed 
illness,  and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in March 2001, prior to the July 2001 RO rating 
decision.  VCAA notice was also provided in March 2004.

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for blackout spells and 
hypoglycemia, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2001, January 2002, March 2003, March 2004, and September 
2004 correspondence and asked him to identify all medical 
providers who treated him for blackout spells and 
hypoglycemia.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
July 2002 and December 2004, which failed to result in a 
diagnosis of blackout spells due to a diagnosed or 
undiagnosed illness and the latter examination specifically 
ruled out hypoglycemia.  The Board finds that the medical 
evidence of record, to include the reports of these 
examinations, provides sufficient findings upon which to 
determine whether service connection is warranted for the 
veteran's disabilities.  There is no duty to provide another 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.



Factual Background

The veteran served on active duty from August 1983 to 
December 1983; and from March 1985 to January 1992, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He claims that he began suffering from 
sinusitis, blackout spells, and hypoglycemia, during the 
Persian Gulf War.  As to his sinusitis, he alleges that while 
in the desert, he was exposed to sand storms and that he 
breathed in a lot of dust and sand and that he was told that 
he was treated for a sinus infection while on active duty.  

The veteran also contends to have developed hypoglycemia 
during service.  He asserts that during certain times of the 
day, he would feel dizzy and begin shaking.  Once he ate 
something, he felt better.  He claims to have not recognized 
the problem until later, and that he did not go to a doctor 
because he didn't feel that there was anything that could be 
done.  The veteran further contends that he still has 
hypoglycemia, which he treats with a diet.  

The veteran alleges that he suffered his first blackout spell 
after the war, while he was relocating but still on active 
duty.  He was in a convoy and states that he almost went off 
the road.  He informed his chain of command and was told to 
go on sick call.  The veteran recalls that he was told that 
he was dehydrated and that he needed to drink more water.  He 
asserts that the symptoms never left him.  The veteran 
further contends that he was given an ETS physical upon 
separation from service and that he was told that once he 
left the Army, he would be on his own.  It was explained to 
him that anything not reported on the separation form could 
not be treated at the local VA hospital.  As a result of what 
he was told, he did not seek treatment for these conditions 
with the VA post-service.  

The veteran's service medical records show no blackout 
spells, hypoglycemia, or sinusitis.  The service medical 
records contain no evidence of a medical examination 
performed upon separation from service.  

Post service, the veteran completed a Persian Gulf Registry 
Code Sheet in which he listed complaints of sinusitis, IBS, 
and another condition that is illegible (though it may read 
"shaking").  The examination was conducted in September 
2000 and the veteran gave a history of these symptoms 
beginning in May 1991.  The examining clinician noted an 
initial impression of sinus problems related to allergies, 
and questionable hypoglycemia.  As to the latter impression, 
the clinician noted that he would test the veteran's glucose, 
but that he did not observe any present symptoms.

Post-service medical evidence reveals that the veteran was 
treated by Dr. R.E.A for a sinus infection in April 1999.  He 
gave a history of episodes of sinusitis  4 to 5 times a year 
since 1990.  The veteran also sought treatment from Dr. D.P. 
in May 1999.  Dr. D.P. diagnosed chronic mild ethmoid 
sinusitis.  He also noted cysts or polyps in the right 
maxillary antrum, a possible mucocele, and some bone erosion 
in the infundibulum.  The clinician noted an onset date of 
April 1991 for the veteran's sinusitis.  

The Board notes that there are no post service medical 
records to show that the veteran sought treatment for either 
blackouts or hypoglycemia.  

The veteran underwent a VA examination in July 2002 and it 
was noted at that time that his hypoglycemia started after he 
got out of service.  The clinician reported that the veteran 
gave a history of eating frequently smaller meals that are 
high in protein, and that this seems to have really helped.  
The clinician also reported that the veteran suffers from 
severe allergies, which necessitated injections every two 
weeks.    

The veteran underwent another VA examination in December 
2004.  He reported the same history of sinusitis, 
hypoglycemia, and blackouts that he reported upon prior 
evaluations.  The veteran also indicated that his lightheaded 
spells were getting much better.  Upon examination of the 
veteran's nose, the clinician found the turbinates to be red 
and injected, as was the mucous membrane on the right and 
left side.  The clinician noted that the veteran had pressure 
and tenderness over the maxillary sinuses and over the 
ethmoid sinuses to deep pressure and palpation.  With respect 
to hypoglycemia and blackouts, the clinician noted that there 
was no information or any laboratory work that has shown a 
diagnosis of hypoglycemia.  The clinician also opined that he 
did not think that the veteran suffers from hypoglycemia, and 
that whatever was causing the veteran's blackouts and 
lightheadedness is becoming milder and is resolving itself.  

The clinician ultimately opined that the veteran's final 
diagnosis was chronic sinusitis with allergic rhinitis.  The 
clinician further opined that this condition started while 
the veteran was in the Persian Gulf during the war.  The 
clinician also opined that hypoglycemia has not been found 
and that the history does not substantiate that the veteran 
ever had hypoglycemia.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Sinusitis
The veteran claims that his sinusitis began while serving in 
the Persian Gulf, as a result of being exposed to the 
sandstorms and dust of the desert.  

The Board notes that there are no service medical records 
that show sinusitis.  However, he has sought treatment for 
this condition with Drs. R.E.A. and D.P. and has noted the 
condition on a Persian Gulf Registry Code Sheet that he 
completed in September 2000.  Although it does not appear 
that he sought treatment for sinusitis until 1999, he has 
consistently given a history indicating that the condition 
began in 1990-1991.  His sinusitis was also noted in his July 
2002 and December 2004 VA examinations, where the clinician 
found the veteran's turbinates to be red and injected, as was 
the mucous membrane on the right and left side.  That 
physician  also noted that the veteran had pressure and 
tenderness over the maxillary sinuses and over the ethmoid 
sinuses to deep pressure and palpation.  The Board notes that 
the most probative evidence regarding the veteran's sinusitis 
claim is the opinion of the December 2004 VA clinician who 
unequivocally stated that the veteran's current sinusitis 
began during the Persian Gulf War.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's 
sinusitis began during service.  With application of the 
benefit of the doubt rule, service connection for sinusitis 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

Hypoglycemia and blackout spells
The Board acknowledges the veteran's assertions that he began 
experiencing  hypoglycemia and blackout spells during the 
Persian Gulf War.  As to the alleged hypoglycemia, he stated 
that he would occasionally feel dizzy and begin shaking, but 
that he would feel better after eating something.  With 
respect to the alleged blackout spells, he claims that he was 
told that he was dehydrated and that he needed to drink more 
water.  The veteran has also contended that he sought 
treatment for both conditions while on active duty and that, 
because he was informed that anything not reported upon 
separation could not be treated at the local VA hospital, he 
did not seek treatment for these conditions with the VA post-
service.  

The Board finds that the veteran's service medical records 
show no blackout spells or hypoglycemia.  Furthermore, there 
is no post service medical evidence that reveals that the 
veteran sought treatment for either of these conditions.  On 
the Persian Gulf Registry Code Sheet that the veteran 
completed in September 2000, he failed to list either 
hypoglycemia or blackout spells (though the Board acknowledge 
that one of the listed complaints is illegible and may read 
as "shaking").  The examining clinician at that time noted 
an initial impression of questionable hypoglycemia, but 
stated that he did not observe any symptoms.  Thus, there 
were no objective indicators of hypoglycemia at that time.  

The clinician at the veteran's July 2002 VA examination 
reported a history of  hypoglycemia that "started after he 
got out of service."  As this statement appears under the 
history of present illness, it is apparent that this was not 
based upon a review of the record but rather upon history 
obtain from the veteran.  In any event, there is no 
laboratory work that substantiates hypoglycemia, nor is there 
any medical evidence or objective indicator of blackout 
spells.  The clinician at the veteran's December 2004 VA 
examination noted that there is no evidence that the veteran 
ever had hypoglycemia and specifically opined that the 
veteran does not currently have hypoglycemia,.  

A current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Without current medical evidence of blackout spells or 
hypoglycemia, the Board finds that service connection for 
either claim on a direct incurrence basis is not warranted.  
Even if the veteran did have hypoglycemia in July 2002, the 
clinician at that time clearly stated that it began after 
service and there is no indication of any objective 
indicators of hypoglycemia or blackout spells.  A subsequent 
VA examination specifically ruled out hypoglycemia with again 
there was no objective indicator of blackout spells.  

The Board recognizes the assertions by the veteran that his 
blackout spells and hypoglycemia are either due to an 
undiagnosed illness or is related to service.  As to the 
undiagnosed illness part of the veteran's claim, he is not 
required to provide competent evidence linking any current 
blackouts or hypoglycemia to an event during service.  
Gutierrez v. Principi, No. 01-7105 (U.S. Vet. App. December 
23, 2004).  However, as noted above, medical evidence has 
ruled out objective indicators for current blackout spells 
and hypoglycemia.

As to the direct service connection aspect of the claim, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
that disabilities manifested by black-out spells and 
hypoglycemia began during or are due to some incident of 
service.  

In sum, hypoglycemia or blackout spells were not shown during 
service, there is no evidence of post service treatment for 
either claimed condition, and the veteran failed to report 
hypoglycemia or blackout spells on a Persian Gulf Registry 
Code Sheet he completed in September 2000.  The record is 
devoid of medical evidence of blackout spells due to a 
diagnosed or undiagnosed illness.  There is no laboratory 
evidence that substantiates his alleged hypoglycemia and the 
clinician at the veteran's most recent VA examination 
specifically opined that the veteran does not have 
hypoglycemia.  Simply put, in the absence of  objective 
indications of blackout spells or hypoglycemia, service 
connection is not warranted.  

As the preponderance of the evidence is against the claims 
for service connection for blackout spells and hypoglycemia, 
to include as due to an undiagnosed illness,  the benefit-of-
the-doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for sinusitis with allergic 
rhinitis is granted.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for blackout spells is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


